DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “wherein the weight of said at least a polyphenol injected through said mixture based on the weight of said at least a whole piece of raw meat is such that the content of said at least a polyphenol is from 0.4% to 2%”,  It is noted that claim 4 has been brought up into claim 1 however claim 4 previously recited, “wherein the weight of said at least a polyphenol injected through said mixture based on the weight of said at least a whole piece of raw meat is such that the content of said at least a polyphenol will range from 0.4% to 2% by weight based on the total weight of said at least a whole piece of raw meat and the injected mixture”.  The specification discloses that the content of the at least a polyphenol will range from 0.4% to 2% by weight based on the total weight of the at least a whole piece of raw meat and the injected mixture (see PGPUB specification paragraphs [0042], [0043]), not based on the at least a whole piece of raw meat alone. It is noted that claim 14 recited that the content of polyphenol is based on the weight of the cured meat product and since the mixture is added to the raw meat to form the cured meat product, this also implies that the content of polyphenol would be based on weight of the meat and the mixture. Therefore, the amendment is seen to constitute an issue of new matter and the claims should be amended to language which is supported by the specification. 
Claims 2-3, 5-17 are rejected by virtue of their dependence on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the content of said at least a polyphenol therein ranges from 0.4% to 2% by weight based on the weight of the cured meat product.”  Claim 1 has been amended to recite that “the content of said at least a polyphenol is from 0.4% to 2%” based on the weight of said at least a whole piece of raw meat.  It is unclear how the polyphenol can have the same content in both the cured meat product and the raw meat.  That is, the cured meat refers to the product, which would include the cooked cured meat and the injected mixture, while the raw meat would not have included the injected mixture.  Therefore, claim 14 is seen to conflict with claim 1.  
Claims 15-17 are rejected by virtue of their dependence on a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-3, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rollier US 2005/0123653 in view of Meneghin et al. US 2018/0317507 in view of Katayama et al. US 5,939,112.
Regarding claim 1, Rollier discloses a process of making a cured meat product (Example 2) based on non-minced cooked meat comprising the steps of providing at least a whole piece of raw meat (pork leg), injecting an essentially nitrite-free mixture comprising water (water from wine) and salt and at least a polyphenol (polyphenols from wine) ([0037]), into at least a whole piece of raw meat (the pickling solution prepared in Example 1 was injected under pressure directly into the deboned leg), thereby obtaining a whole piece of raw meat containing said mixture and at least a polyphenol. Rollier discloses massaging the at least a whole piece of raw meat containing said mixture and at least a polyphenol, to distribute said mixture and said at least a polyphenol therein in a substantially homogeneous manner, (impregnation of the pickling brine was continued in a rotary vacuum churn) ([0039]). Rollier discloses molding said at least a piece of raw meat obtained from the step of massaging to obtain a single compact piece of raw meat (the churn was drained and the leg pieces put into plastic bags and then into a mold to form them) ([0040]), and cooking the single compact piece of raw meat thereby obtaining said cured meat product (the pieces of meat were put under a vacuum and cooked in a wet steam oven) ([0041]).
Claim 1 differs from Rollier in the recitation that the weight of the at least a polyphenol injected through said mixture based on the weight of said at least whole piece of raw meat is such that the content of said at least a polyphenol will range from 0.4% to 2%.  
It is noted that Rollier discloses that the mixture can comprise antioxidants ([0022], [0025]) and Meneghin discloses natural antioxidants include polyphenols of various plant species ([0008]). Meneghin teaches the use of a polyphenol in the form of a polyphenol containing plant extract for use as an antioxidant in a cured meat product ([0029]) and clearly suggests that the amount of polyphenol used can vary ([0018],[0020],[0023]). It would have been obvious to one of ordinary skill in the art to modify the antioxidant of the composition of Rollier to comprise at least a polyphenol as taught by Meneghin since it would have been obvious to one of ordinary skill in the art to select a known antioxidant composition useful for cured meat products with a reasonable expectation of success.
Katayama discloses that the purpose of antioxidant is to prevent an oxidation of the meat it is used in and discloses that if the amount of antioxidant is too low the meat may become likely to be oxidized and that if the amount of antioxidant is too high the taste and flavor of the meat may be impaired (col.10, lines 45-59). Absent a showing of criticality with respect to the particular amount of polyphenol added to the meat it would have been obvious to one of ordinary skill in the art to adjust the amount of polyphenol through routine experimentation to values including those presently claimed in order to prevent the likelihood that the meat becomes oxidized and based on desired taste of the meat product. 
Regarding claim 2, Modified Rollier discloses that the step of injecting also includes injecting a food grade acidifier (ascorbic acid) (‘653, [0037], [0039]).
Regarding claim 3, Modified Rollier discloses that the acidifier comprises at least an organic acid (ascorbic acid) (‘653, [0037], [0039]) and in view of Meneghin the combination teaches that the at least a polyphenol is in the form of a polyphenol containing plant extract (‘507, [0029])
Regarding claim 11, Modified Rollier discloses that the at least a whole piece of raw meat is obtained from hind leg of swine and cured meat product is ham (pork leg) (‘653, [0039]).
Regarding claim 12, Modified Rollier discloses that the at least a whole piece of raw meat is an anatomical cut or piece of raw meat obtained by cutting without mincing appropriate anatomical parts of an animal that is suitable or accepted for human consumption (pork leg) (‘653, [0039]).
Regarding claim 13, Modified Rollier discloses a cured meat product based on non-minced cooked meat that can be obtained from the process according to claim 1, essentially free of nitrites (‘653, [0001], Example 2, [0039]-[0044], [0030]). 
Regarding claim 14, claim 14 is rejected for the same reasons given above as for claim 1. 
Regarding claim 16, Modified Rollier discloses that the cured meat is ham (pork leg) (‘653, Example 2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rollier US 2005/0123653 in view of Meneghin et al. US 2018/0317507 in view of Katayama et al. US 5,939,112 in view of Siegel US 2007/0014953.
Regarding claim 5, Modified Rollier discloses that the weight of salt injected through said mixture based on the weight of the at least a whole piece of raw meat is such that the content of the salt is 1.38% by weight based on the total weight of the said at least a whole piece of raw meat and the injected mixture. ((4.5kg salt/ 42.315kg solution) X (15kg solution/115kg meat and solution) = 0.0138 kg salt/kg meat)
Claim 5 differs from Modified Rollier in the recitation that the amount of salt is from 1.5% to 1.9%.
Seigel discloses that cured processed meat often have 2 wt% salt ([0095]) and discloses that salt is needed in processed meat to adequately slow down bacterial growth to permit a desired shelf life ([0095]). It would have been obvious to one of ordinary skill in the art to increase the salt content of Modified Rollier to 1.5 to 1.9% in order to adequately slow down bacterial growth to permit a desired shelf life and based on desired taste of the cured meat product. 
Claims 6, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rollier US 2005/0123653 in view of Meneghin et al. US 2018/0317507 in view of Katayama et al. US 5,939,112 in view of Strumskis US 4,806,372.
Regarding claim 6, claim 6 differs from Modified Rollier in the recitation that the weight of the acidifier injected through said mixture based on the weight of said at least a whole piece of raw meat is such that the content of acidifier will range from 0.4% to 2% by weight based on the total weight of the said at least a whole piece of raw meat and the injected mixture.  
Strumskis teaches a curing solution for a nitrite free curing process and discloses that organic acid, such as acetic acid can be used to replace nitrites in curing of bacon and hams (col. 1, lines 16-25), Strumskis discloses that the use of acetic acid to protect meats against spoilage is conventional and well known and that acetic acid by lowering the pH reduces the rate of bacterial growth on meats (col.1 lines 17-19, 36-40). Strumskis teaches adding an amount of acetic acid effective to maintain the pH at a desired level (col. 1, lines 65-68, col.2, lines 1). It would have been obvious to one of ordinary skill in the art to adjust the amount of organic acid (acetic acid) by routine experimentation including to values presently claimed in order to provide the meat product with a desired pH to reduce the rate of bacterial growth.  
Regarding claims 15 and 17, claim 15 differs from Modified Rollier in the recitation that the cured meat product comprises at least an organic acid in an amount from 0.4 to 2% by weight based on the total weight of the at least a whole piece of raw meat and the injected mixture. Claim 17 differs from Modified Rollier in the recitation that the organic acid is acetic acid or a vinegar extract.
Strumskis teaches a curing solution for a nitrite free curing process and discloses that organic acid, such as acetic acid can be used to replace nitrites in curing of bacon and hams (col. 1, lines 16-25), Strumskis discloses that the use of acetic acid to protect meats against spoilage is conventional and well known and that acetic acid by lowering the pH reduces the rate of bacterial growth on meats (col.1 lines 17-19, 36-40). Strumskis teaches adding an amount of acetic acid effective to maintain the pH at a desired level (col. 1, lines 65-68, col.2, lines 1). It would have been obvious to one of ordinary skill in the art to adjust the amount of organic acid (acetic acid) by routine experimentation including to values presently claimed in order to provide the meat product with a desired pH to reduce the rate of bacterial growth.  Further it would have been obvious to one of ordinary skill in the art to select acetic acid as the organic acid since Strumskis acknowledges that the use of acetic acid to protect meats against spoilage is conventional and well known and that acetic acid by lowering the pH reduces the rate of bacterial growth on meats.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rollier US 2005/0123653 in view of Meneghin et al. US 2018/0317507 in view of Katayama et al. US 5,939,112 in view of Mora Castillo et al. US 2010/0028506.
Regarding claim 7, claim 7 differs from Modified Rollier in the recitation that the at least a whole piece of raw meat obtained from the step of injecting undergoes tenderization before massaging.
Mora Castillo discloses injecting meat with a curing composition, and performing a tenderization step (a series of controlled depth incisions is made on the muscle pieces that have been injected with brine) prior to performing a massaging step ([0011], [0022]).  Mora Castillo discloses that the tenderization step contributes to the elimination of the resting period for curing in the process and at the same time provides major smoothness and a major sharing of compounds during the massage stage ([0022]). It would have been obvious to one of ordinary skill in the art to modify Modified Rollier such that the at least a whole piece of raw meat obtained from the step of injecting undergoes tenderization before massaging as taught by Mora Castillo in order to soften the piece of meat and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rollier US 2005/0123653 in view of Meneghin et al. US 2018/0317507 in view of Katayama et al. US 5,939,112 in view of Domazakis US 2016/0192690.
Regarding claim 8, Modified Rollier discloses that the massaging is carried out by churning for a time ranging from 14 to 18 hours, with the application of vacuum (‘653, [0039]).
Claim 8 differs from Modified Rollier in the recitation that the vacuum is specifically not less than 15mbar and that the churn rotating speed ranges from 2 revolutions/minute to 10 revolutions/minute. 
 Domazakis discloses a method for obtaining a whole muscle meat product comprising injecting a quantity of brine into meat piece(s) and tumbling/massaging the meat pieces carried out under conventional procedure known in the art ([0020]). After tumbling Domazakis discloses that the cooking the product ([0020]). Domazakis discloses that the massaging step is performed at vacuum 90% (101.33mbar), rotation at 10rpm for 60 min and 10 hours at 8rpm ([0035]). Domazakis discloses that the precise duration of the massaging/tumbling step depends on the selected tumbling rate rpm, the type of equipment, the quantity of meat pieces to be tumbled, the type of meat pieces ([0020]). It would have been obvious to one of ordinary skill in the art to modify Modified Rollier such that the vacuum is specifically not less than 15mbar (vacuum 90%) and that the churn rotating speed ranges from 2 revolutions/minute to 10 revolutions/minute as taught by Domazakis since it would have been obvious to one of ordinary skill in the art to utilize conventional parameters typically used to perform a massaging treatment for ham.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rollier US 2005/0123653 in view of Meneghin et al. US 2018/0317507 in view of Katayama et al. US 5,939,112 in view of Clement et al. US 5,679,391.
 Regarding claim 9, Modified Rollier discloses that the whole piece of raw meat is cooked for a time ranging from 14 to 18 hours to reach a core temperature of 65 °C (‘653, [0041]).
Claim 9 differs from Modified Rollier in specifically reciting that the cooking temperature ranges from 40 °C to 70 °C.
Clement teaches cooking ham, at 60 °C to 80 °C for 3 to 12 hours to reach a core temperature of about 65 °C (col. 2, lines 19-26). 
It would have been obvious to one of ordinary skill in the art to have utilized a temperature within the claimed range for cooking the product of Modified Rollier since Clement shows such temperatures are suitable for cooking ham for long periods of time in order to achieve a core temperature of about 65 °C.
Regarding claim 10, Modified Rollier discloses that the cooking is carried out with an increasing temperature gradient (‘653, [0041]). 
Claim 10 differs from Modified Rollier in the recitation that the cooking is carried out with an increasing temperature gradient specifically with a product core ranging from 40 °C to less than 50 °C for a time of 4-8 hours, followed by cooking at a temperature ranging from 50 °C to less than 60 °C for a time of 1-2 hours and finally at a temperature ranging from 60 °C to 70 °C for a time of 2-4 hours.
Clement additionally teaches that the cooking process comprises a first cycle at a relatively low temperature of about 60 °C to 70 °C until the core temperature is about 52 °C to 58 °C and in a second cycle at a relatively high temperature until its core temperature is about 65 °C. It would have been obvious to one of ordinary skill in the art to have adjusted the temperature and time of the cooking stages of Modified Rollier through routine experimentation in order to produce a cooked ham within a desired processing time. 
Response to Arguments
Applicant's arguments filed 04/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Rollier or Meneghin suggests the weight percentage of polyphenols claimed, and argues that Katayama discloses a salt/alkali impregnating composition and is silent as to the amount of polyphenol, and moreover, discloses the use of “antioxidant” for preserving the processed meat rather than its impregnating composition. Applicant argues that the amounts of antioxidant disclosed in Katayama is directed to ethylenediamine tetraacetate, calcium disodium, L-sorbic acid or dibutyl hydroxyl-anisole. Applicant argues that thus, a POSITA would not be motivated or anticipate any success from the combined teachings of Rollier, Meneghin, and Katayama as neither, alone or in combination disclose or reasonably suggest the presently recited polyphenol concentration for the presently claimed method of making a cured meat product or a cured meat product produced from the method.
This argument has not been found persuasive, it is noted that Rollier discloses that the mixture can comprise antioxidants ([0022], [0025]) and Meneghin discloses natural antioxidants include polyphenols of various plant species ([0008]). Meneghin teaches the use of a polyphenol in the form of a polyphenol containing plant extract for use as an antioxidant in a cured meat product ([0029]) and Katayama broadly teaches that the purpose of antioxidant is to prevent an oxidation of the meat it is used in and discloses that if the amount of antioxidant is too low the meat may become likely to be oxidized and that if the amount of antioxidant is too high the taste and flavor of the meat may be impaired (col.10, lines 45-59). While, Katayama discloses that the antioxidant to be employed may include, ethylenediamine tetraacetate, calcium disodium, L-sorbic acid or dibutyl hydroxyl-anisole, Katayama as broadly teaches the use of antioxidants in general and optimizing the amount of “antioxidants” and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure” and  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” (MPEP 2123). In this case Katayama provides a general teaching of adding antioxidants to meat products and optimizing the amount of “antioxidants” added to meat products, the antioxidants are not limited to just the antioxidants that “may” be employed in the invention. Further it is noted that Katayama teaches that the antioxidant can be injected into the meat, since Katayama teaches that the additives which include “an antioxidant” may be added together with the salt and/or alkali (col. 9, lines 13-28, col. 11, lines 43-54). Therefore, one of ordinary skill in the art would have been motivated to consider the teachings of Meneghin and Katayama and would have had a reasonable expectation of success. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792